Exhibit 10.1

 

General Release and
Amendment to Employment Agreement

 

This General Release and Amendment to employment agreement (this “Release”) is
made and entered into by and between Keric M. Knerr (“Knerr”) and Washington
Prime Group Inc., an Indiana corporation (the “Company”), as of October 13,
2017. Reference is made to the Employment Agreement between Knerr and the
Company dated as of January 31, 2017 (the “Employment Agreement”). Defined terms
used herein but not defined herein shall have the meanings set forth thereto in
the Employment Agreement.

 

1.         Confirmation of Termination.  Knerr has resigned from his employment
with the Company effective October 13, 2017 (the “Date of Termination”).
Pursuant to Section 4(d) of the Employment Agreement, the Company shall have no
further obligations to Knerr other than to provide the Accrued Obligations and
Other Benefits, if any.

 

2.         Resignation.  Effective as of the Date of Termination, Knerr hereby
resigns as an officer of the Company and any of its affiliates and subsidiaries,
as well as from any such positions held with any other entities at the direction
or request of the Company or any of its affiliates.  Knerr agrees to promptly
execute and deliver such other documents as the Company shall reasonably request
to evidence such resignations.  In addition, Knerr hereby agrees and
acknowledges that the Date of Termination shall be the date of his termination
from all other offices, positions, trusteeships, committee memberships and
fiduciary capacities held with, or on behalf of, the Company or any of its
affiliates and subsidiaries.

 

3.         Amendment of Restrictive Covenants.  Provided Knerr executes this
Release and does not revoke it within the time specified in Section 10 below,
then, subject to Section 9 below, the Company and Knerr hereby agree that
Sections 8(b) and 8(c) of the Employment Agreement shall be amended effective as
of the Date of Termination to read as follows:  

 

“(b)     Non-competition. During the period commencing on the Effective Date and
ending on the Date of Termination, the Executive shall not engage in, have an
interest in, or otherwise be employed by or, as an owner, operator, partner,
member, manager, employee, officer, director, consultant, advisor, lender, or
representative, associate with, or permit his name to be used in connection with
the activities of, any business or organization engaged in the ownership,
development, management, leasing, expansion or acquisition of indoor or outdoor
shopping centers or malls (the “Business”) that, (i) if such business or
organization is a public company, has a market capitalization of greater than $1
billion or, (ii) if such business or organization is a private company, has
assets which may be reasonably valued of more than $1 billion, in (x) North
America or (y) any country outside of North America in which the Company or any
of its affiliates is engaged in the ownership, development, management, leasing,
expansion or acquisition of indoor or outdoor shopping centers or malls, or has
indicated an intent to do so or interest in doing so as evidenced by a written
plan or proposal prepared by or presented to senior management of the Company
prior to the Date of Termination; other than for or on behalf of, or at the
request of, the Company or any affiliate; provided, that passive ownership of
less than two percent (2%) of the outstanding stock of any publicly traded
corporation (or private company through an investment in a hedge fund or private
equity fund, or similar vehicle) shall not be deemed to be a violation of this
Section 8(b) solely by reason thereof.  Notwithstanding the foregoing, the
provisions of this Section 8(b) shall not be violated by the Executive being
employed by, associating with or otherwise providing services to a subsidiary,
division or unit of any entity where such entity has a subsidiary, division or
unit (other than the subsidiary, division or unit with which the Executive is
employed, associated with or otherwise provides services to) which is engaged in
the Business so long as the Executive does not provide services or advice, with
or without specific compensation, to the subsidiary, division or unit engaged in
the Business.

 

--------------------------------------------------------------------------------

 

 

(c)     Non-solicitation of Employees.  During the period commencing on the
Effective Date and ending on the eighteen (18) month anniversary of the Date of
Termination (the “Covenant Period”), the Executive shall not, directly or
indirectly, (i) induce or attempt to induce any employee of the Company to leave
the employ of the Company or in any way interfere with the relationship between
the Company, on the one hand, and any employee thereof, on the other hand,
(ii) hire any person who was an employee of the Company until six (6) months
after such individual’s employment relationship with the Company has been
terminated or (iii) induce or attempt to induce any customer, supplier, licensee
or other business relation of the Company to cease doing business with the
Company, or in any way knowingly interfere with the relationship between any
such customer, supplier, licensee or business relation, on the one hand, and the
Company, on the other hand; provided, that solicitations incidental to general
advertising or other general solicitations in the ordinary course not
specifically targeted at such persons and employment of any person not otherwise
solicited in violation hereof shall not be considered a violation of this
Section 8(c). The Executive shall not be in violation of this
Section 8(c) solely by providing a reference for a former employee of the
Company.”

 

4.         General Release and Waiver.  In consideration of the Company’s
agreement to amend the Employment Agreement as set forth above, and for other
good and valuable consideration, receipt of which is hereby acknowledged, Knerr
for himself and for his heirs, executors, administrators, trustees, legal
representatives and assigns (collectively, the “Releasors”), hereby releases,
remises, and acquits the Company and its affiliates and all of their respective
past, present and future parent entities, subsidiaries, divisions, affiliates
and related business entities, any of their successors and assigns, assets,
employee benefit plans or funds, and any of their respective past and/or present
directors, officers, fiduciaries, agents, trustees, administrators, managers,
supervisors, shareholders, investors, employees, legal representatives, agents,
counsel and assigns, whether acting on behalf of the Company or its affiliates
or, in their individual capacities (collectively, the “Releasees” and each a
“Releasee”) from any and all claims, known or unknown, which the Releasors have
or may have against any Releasee arising on or prior to the date of this Release
and any and all liability which any such Releasee may have to Knerr, whether
denominated claims, demands, causes of action, obligations, damages or
liabilities arising from any and all bases, however denominated, including but
not limited to (a) any claim under the Age Discrimination in Employment Act of
1967 (including, without limitation, the Older Workers Benefit Protection Act),
the Americans with Disabilities Act of 1990, the Family and Medical Leave Act of
1993, the Civil Rights Act of 1964, the Civil Rights Act of 1991, Section 1981
of the Civil Rights Act of 1866, the Equal Pay Act, the Immigration Reform and
Control Act of 1986, the Employee Retirement Income Security Act of 1974,
(excluding claims for accrued, vested benefits under any employee benefit or
pension plan of the Company, subject to the terms and conditions of such plan
and applicable law), the Sarbanes-Oxley Act of 2002, all as amended; (b) any
claims under any state statutory or decisional law pertaining to wage payment,
wrongful discharge, discrimination, retaliation, breach of contract, breach of
public policy, misrepresentation, fraud or defamation, (c) any and all claims
under the Indiana Civil Rights Act and the Indiana wage payment provisions, each
as amended; (d) any claim under any other Federal, state, or local law and any
workers’ compensation or disability claims under any such laws; and (e) any
claim for attorneys’ fees, costs, disbursements and/or the like.  This Release
includes, without limitation, (i) any and all claims arising from or relating to
Knerr’s employment relationship with Company and his service relationship as an
officer or director of the Company, or as a result of the termination of such
relationships and (ii) any and all matters, transactions or things occurring
prior to Knerr’s execution of this Release.  Knerr further agrees that he will
not file or permit to be filed on his behalf any such claim.  Notwithstanding
the preceding sentence or any other provision of this Release, this Release is
not intended to interfere with Knerr’s right to file a charge with the Equal
Employment Opportunity Commission (“EEOC”) in connection with any claim he
believes he may have against any Releasee.  However, by executing this Release,
Knerr hereby waives the right to recover in any proceeding Knerr may bring
before the EEOC or any state human rights commission or in any proceeding
brought by the EEOC or any state human rights commission on Knerr’s behalf. 
This Release is for any relief, no matter how denominated, including, but not
limited to, injunctive relief, wages, back pay, front pay, compensatory damages,
or punitive damages.  This Release shall not apply to (i) Knerr’s rights to
indemnification from the Company or rights to be covered under any applicable
insurance policy with respect to any liability Knerr incurred or might incur as
an employee, officer or director of the Company; or (ii) any right Knerr may
have to obtain contribution as permitted by law in the event of entry of
judgment against Knerr as a result of any act or failure to act for which Knerr,
on the one hand, and Company or any other Releasee, on the other hand, are
jointly liable.

 

2

--------------------------------------------------------------------------------

 

 

5.         Continuing Covenants. Knerr acknowledges and agrees that, except as
specifically set forth in this Release, he remains subject to the provisions of
Section 8 (Restrictive Covenants) of the Employment Agreement which shall remain
in full force and effect for the periods set forth therein.

 

6.        No Admission; No Claims; No Knowledge of Illegal Action.  This Release
does not constitute an admission of liability or wrongdoing of any kind by the
Company or any other Releasee.  This Release is not intended, and shall not be
construed, as an admission that any Releasee has violated any federal, state or
local law (statutory or decisional), ordinance or regulation, breached any
contract or committed any wrong whatsoever against any Releasor. Knerr confirms
that no claim, charge or complaint against the Company or any other Releasee
brought by him exists before any federal, state, or local court or
administrative agency. Knerr represents and warrants that he has no knowledge of
any undisclosed improper or illegal actions or omissions by the Company, nor
does he know of any undisclosed basis on which any third party or governmental
entity could reasonably assert such a claim.  This expressly includes any and
all conduct that potentially could give rise to claims under the Sarbanes-Oxley
Act of 2002.

 

3

--------------------------------------------------------------------------------

 

 

7.        Heirs and Assigns.  The terms of this Release shall be binding upon
and inure to the benefit of the parties named herein and their respective
successors and permitted assigns.

 

8.         Miscellaneous.  This Release will be construed and enforced in
accordance with the laws of the State of Indiana without regard to the
principles of conflicts of law.  If any provision of this Release is held by a
court of competent jurisdiction to be illegal, void or unenforceable, such
provision shall have no effect; however, the remaining provisions will be
enforced to the maximum extent possible.  The parties acknowledge and agree
that, except as otherwise set forth herein, this Release constitutes the
complete understanding between the parties with regard to the matters set forth
herein and, except as otherwise set forth herein, supersede any and all
agreements, understandings, and discussions, whether written or oral, between
the parties.  No other promises or agreements are binding unless in writing and
signed by each of the parties after the Release Effective Date (as defined
below).  Should any provision of this Release require interpretation or
construction, it is agreed by the parties that the entity interpreting or
constructing this Release shall not apply a presumption against one party by
reason of the rule of construction that a document is to be construed more
strictly against the party who prepared the document.

 

9.         Additional Acknowledgments, Covenants and Agreements by Knerr. Knerr
further acknowledges, covenants, and agrees that:

 

a.     he has received all compensation and benefits he was or will be entitled
to by virtue of his employment with the Company;

 

b.     he has been encouraged to seek legal counsel before signing this Release,
he was given 21 days within which to consider this Release before he signed it,
and in executing this Release, he does not rely upon and has not relied upon any
representation or statement with regard to the subject matter, basis or effect
of this Release, other than those specifically stated in this Release;     

 

c.     he has returned or will immediately return to the Company all keys,
files, records, documents, information, data, equipment, lists, computer
programs and/or data, property, materials, or other items relating in any way to
the business and/or operations of the Company;

 

d.     he shall not defame, or otherwise disparage, the Company or any of its
present or former partners, officers, directors, shareholders, agents,
independent contractors, employees, representatives, or attorneys, in their
representative as well as their individual capacities, or any of the Company’s
parents, subsidiaries, affiliates, predecessors, successors or assigns;

 

e.     he has read and understands this Release, and he executes it voluntarily
and of his own free will;

 

4

--------------------------------------------------------------------------------

 

 

f.    his execution of this Release is in consideration of something of value to
which he would not otherwise be entitled; and

 

g.   he has been provided with at least twenty-one (21) days from the date of
this Agreement to review the terms and conditions set forth herein.

 

10.       Effective Time of Release.  This Release shall not become effective
until it has been fully executed by both parties, but no earlier than the eighth
(8th) day after Knerr signs it. During the seven-day period immediately
following the date of Knerr’s execution of this Release, Knerr shall be entitled
to revoke it by putting the revocation in writing and delivering to the Company,
by hand delivery or certified mail, return receipt requested, within seven (7)
calendar days of the date on which he signs the Release. If Knerr delivers the
revocation by mail, it must be postmarked within seven (7) calendar days of the
date Knerr executes the Release. If this release is not revoked during such
seven (7) calendar day period, then such seventh day shall be the effective day
of the Release (the “Release Effective Date”). If the last day of the Revocation
Period falls on a Saturday, Sunday or holiday, the last day of the Revocation
Period will be deemed to be the next business day. If Knerr does not execute
this Release or exercises his right to revoke hereunder, Sections 8(b) and 8(c)
of the Employment Agreement shall not be amended as described herein and Knerr
shall be subject to the non-competition and non-solicitation restrictions for
the periods set forth in the Employment Agreement.

 

                 IN WITNESS WHEREOF, the Company has executed this this Release
on the date first above written and Knerr has executed this Release as of the
date set forth below.

 

 

KERIC M. KNERR

 

 

 

/s/ Keric M. Knerr

 

 

 

Date: October 13, 2017

 

 

WASHINGTON PRIME GROUP INC.

 

 

 

By:

/s/ Robert P. Demchak

 

 

Name: Robert P. Demchak

 

 

Title: Executive Vice President, General

         Counsel and Corporate Secretary

 

 

 

 

5